Citation Nr: 0529428	
Decision Date: 11/02/05    Archive Date: 11/14/05

DOCKET NO.  03-10 117	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for spondylolisthesis 
with bilateral pars defect.

2.  Entitlement to service connection for degenerative joint 
disease of the spine.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The veteran served in the North Carolina Army National Guard 
from November 1966 to November 1972.  He served on active 
duty from May to July 1967 and had several periods of active 
duty for training (ACDUTRA).

This matter comes before the Board of Veterans' Appeals 
(Board) from an October 2002, Department of Veterans Affairs 
(VA), Regional Office (RO) decision that denied service 
connection for spondylolisthesis with bilateral pars defect 
and degenerative joint disease.  The RO originally considered 
this matter as one issue; however, the Board, in a May 2005 
remand, found that the veteran's claim was more appropriately 
addressed and considered as two separate issues as noted on 
the front page of this decision.

In June 2004, the veteran testified at a Travel Board hearing 
before the undersigned member of the Board.  A transcript of 
that hearing was produced and has been included in the claims 
folder for review.  After that hearing and upon further 
inspection of the record, the Board, in May 2005, concluded 
that additional development of the case was necessary.  
Hence, the claim was remanded to the Appeals Management 
Center (AMC) for the purpose of obtaining a medical opinion.  
That opinion has been obtained, included in the claims 
folder, and the claim has been returned to the Board for 
review.  


FINDINGS OF FACT

1.  The VA has fulfilled its notice and duty to assist to the 
appellant by obtaining and fully developing all relevant 
evidence necessary for the equitable disposition of the 
issues addressed in this decision.  

2.  The veteran is service-connected for disabilities of the 
right and left knees.  

3.  The veteran has been diagnosed as suffering from 
degenerative joint disease of the spine along with 
spondylolisthesis with bilateral pars defect.  

4.  The greater weight of the medical evidence shows that the 
veteran's degenerative joint disease of the spine with 
spondylolisthesis and bilateral pars defect was not caused or 
aggravated by his service-connected bilateral knee disorders.


CONCLUSIONS OF LAW

1.  Spondylolisthesis with bilateral pars defect is not 
proximately due to, the result of or aggravated by the 
veteran's service-connected bilateral knee disabilities or 
his military service.  38 U.S.C.A. §§ 1110, 1131, 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 
3.159, 3.310 (2004).

2.  Degenerative joint disease of the spine is not 
proximately due to, the result of or aggravated by the 
veteran's service-connected bilateral knee disabilities or 
his military service.  38 U.S.C.A. §§ 1110, 1131, 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 
3.159, 3.310 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

The VA satisfied its duty to notify the veteran by means of a 
June 2001 letter from the agency of original jurisdiction 
(AOJ) that was issued prior to the initial AOJ decision.  The 
letter informed the appellant of what evidence was required 
to substantiate the claims and of his, and the VA's, 
respective duties for obtaining evidence.  The appellant was 
also asked to submit evidence and/or information in his 
possession to the AOJ.  

Additionally, the Board notes that the veteran was notified 
of the information necessary to substantiate his claim by 
means of the discussions in the original rating decision, the 
statement of the case (SOC), the supplemental statements of 
the case (SSOC), and the Board's action of May 2005.  
Specifically, in those documents, the appellant has been told 
that he needed to submit evidence supporting his assertions 
that his service-connected knee disabilities, caused or 
resulted in the development of the veteran's current 
disabilities affecting his back.  

VA informed the appellant of which evidence he was to provide 
to VA and which evidence VA would attempt to obtain on his 
behalf.  In this regard, the VA sent the appellant notice of 
the VCAA in June 2001, which spelled out the requirements of 
the VCAA and what the VA would do to assist the veteran.  
Additionally, with the issuance of each SSOC, the VA informed 
the veteran that if he had any additional information with 
respect to his claim, he was to forward said evidence to the 
RO for consideration.  The VA informed the appellant that it 
would request records and other evidence, but that it was the 
appellant's responsibility to ensure that the VA received the 
records.  The veteran was told that he should inform the VA 
of any additional records or evidence necessary for his 
claim.  The record reflects that during the course of this 
appeal, the veteran has done just that - he has submitted 
evidence for consideration, and that evidence has been 
accepted/considered by the VA.  

Additionally, VA has a duty to obtain a medical examination 
or opinion when such examination or opinion is necessary to 
make a decision on the claim.  38 U.S.C.A. § 5103A(d).  The 
record reflects that the veteran underwent a VA medical 
examination in August 2003 and the same examiner reviewed the 
file and offered a more detailed opinion in May 2005.  Given 
the foregoing, the Board finds that the RO has substantially 
complied with the duty to obtain the requisite medical 
information necessary to make a decision on the veteran's 
claim.  

The VA must also make reasonable efforts to assist the 
claimant in obtaining evidence necessary to substantiate the 
claim for the benefit sought.  In this instance, the RO 
obtained the veteran's available medical treatment records.  
Moreover, the veteran was given the opportunity to present 
evidence and testimony before an RO hearing officer and the 
Board.  The record reflects that the veteran did take 
advantage of the opportunity to present testimony before the 
Board and did so in June 2004.  The veteran was given notice 
that the VA would help him obtain evidence but that it was up 
to the veteran to inform the VA of that evidence.  Therefore 
the VA can only assume that no additional information or 
evidence will be forthcoming from the veteran.  It seems 
clear that the VA has given the veteran every opportunity to 
express his opinion with respect to his back claim, the VA 
has obtained all known documents that would substantiate the 
veteran's assertions; and, the veteran has undergone medical 
examinations so that the VA would have a complete picture of 
the veteran's various back-related disorders.  

In this case, because each of the four content requirements 
of a VCAA notice has been fully satisfied, any error in not 
providing a single notice to the appellant covering all 
content requirements is harmless error.  See also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  Here, the veteran is not 
prejudiced by the Board's consideration of his claim as VA 
has already met all notice and duty to assist obligations to 
the veteran under the VCAA.  In essence, the veteran in this 
case has been notified as to the laws and regulations 
governing service connection.  He has, by information 
letters, a rating decision, an SOC, and SSOCs, been advised 
of the evidence considered in connection with his appeal and 
what information VA and the veteran would provide.  He has 
been told what the VA would do to assist him with his claim 
and the VA has obtained all documents it has notice thereof 
that would assist in the adjudication of the veteran's claim.  
Thus, the Board finds that there has been no prejudice to the 
veteran that would warrant further notification or 
development.  As such, the veteran's procedural rights have 
not been abridged, and the Board will proceed with appellate 
review.  Bernard, 4 Vet. App. at 393.

Under 38 U.S.C.A. § 1110 and 38 C.F.R. § 3.303(b), service 
connection may be awarded for a "chronic" condition when:  
(1) a chronic disease manifests itself and is identified as 
such in service (or within the presumption period under 38 
C.F.R. § 3.307) and the veteran presently has the same 
condition; or (2) a disease manifests itself during service 
(or during the presumptive period), but is not identified 
until later, and there is a showing of continuity of related 
symptomatology after discharge, and medical evidence relates 
that symptomatology to the veteran's present condition.  
Savage v Gober, 10 Vet. App. 488, 495-98 (1997). 

To grant service connection, it is required that the evidence 
shows the existence of a current disability, an in-service 
disease or injury, and a link between the disability and the 
in-service disease or injury.  Watson v. Brown, 4 Vet. App. 
309, 314 (1993).  This principle has been repeatedly 
reaffirmed by the United States Court of Appeals for the 
Federal Circuit, which has stated that ". . . a veteran 
seeking disability benefits must establish . . . the 
existence of a disability [and] a connection between the 
veteran's service and the disability."  Boyer v. West, 210 
F.3d 1351, 1353 (Fed. Cir. 2000).

In addition, a disability which is proximately due to or the 
result of a service-connected disease or injury shall be 
service-connected.  38 C.F.R. § 3.310.  When aggravation of a 
veteran's nonservice-connected disability is proximately due 
to or the result of a service-connected disease or injury, it 
too shall be service-connected.  Allen v. Brown, 7 Vet. App. 
439, 446 (1995).  

In the October 2002 rating action, service connection was 
granted and separate 10 percent ratings assigned for 
residuals of hairline fractures of left and right upper 
tibiae and left and right knee injuries to the medial 
menisci, effective from March 29, 2001.

The veteran's available medical records are negative for 
complaints of or findings for any type of back or spinal 
condition.  The veteran's last period of ACDUTRA occurred in 
August 1972.  The record reflects that in May 2001, 29 years 
after the veteran left the service, the veteran filed a claim 
seeking entitlement to service connection for knee pain.  

In a statement submitted with the notice of disagreement in 
November 2002, a private physician said "there is a 
possibility hip pain is coming from injury to knees in basic 
training."  

In an April 2003 statement, C.D.P., Jr., MD, the veteran's 
"long time physician," offered his opinion that it is 
"more likely than not, [the veteran's] hip pain is caused by 
the way he walks.  His walking pattern is due to injuries to 
his knees during Basic Training while he served in the 
military."  

As reported in the transcript of his hearing before the Board 
in June 2004, the veteran admitted that he did not have 
difficulties with his back while in was serving in the 
military.  He did not begin to experience back problems until 
afterwards.  During his hearing, he contended that as a 
result of his now service-connected bilateral knee 
disabilities he modified his stance and gait.  These 
modifications have, in turn, resulted in the development of 
back disorders diagnosed as degenerative joint disease of the 
spine and spondylolisthesis with bilateral pars defect.  

In a June 2004 statement, Dr. P. expanded his earlier 
statement to include the opinion that the veteran's back pain 
was caused by his gait.   

The report of an August 2003 VA examination included the 
examiner's comment that he had reviewed the veteran's 
available medical records.  Following review of the records 
and examination, the diagnoses were degenerative joint 
disease of the knees with residuals; bilateral hip condition; 
and spondylolisthesis and degenerative joint disease of the 
lumbosacral spine.  The examiner offered the opinion that it 
is less likely than not that the veteran's current back 
condition is secondary to his service-connected bilateral 
knee condition.  The spondylolisthesis may well be congenital 
and the degenerative joint disease could well be associated 
with his many years of working on a farm.

In the May 2005 Remand, the Board sought a VA medical opinion 
as to whether any found back disability (spondylolisthesis 
and degenerative joint disease of the spine) was related to, 
caused by, or aggravated as a result of the veteran's 
service-connected bilateral knee disorders.  In a May 2005 
opinion, the examiner who had previously examined the veteran 
reported that he had reviewed the veteran's claims folder and 
medical records, including the report of the August 2003 
examination.  The examiner noted that it is less likely than 
not that the veteran's spondylolisthesis and bilateral pars 
defects as well as degenerative joint disease of the spine 
has any relationship to his service-connected stress 
fractures of the tibiae as the stress fractures occurred 
during basic training.  The examiner further noted that the 
veteran's spondylolisthesis with bilateral pars defect could 
well be a congenital condition and if it were related to 
stress fractures of the tibiae that occurred in service, it 
was felt that it would have started much earlier "than two 
years ago."  

In an August 2005 rating action, service connection was 
granted and separate 10 percent ratings assigned for 
degenerative joint disease of the right and left knees, as 
secondary to the service-connected residuals of hairline 
fractures of the right and left tibiae.  

It is the Board's duty to assess the credibility and 
probative value of evidence and, provided that it offers an 
adequate statement of reasons and bases, the Board may favor 
one medical opinion over another.  Owens v. Brown, 7 Vet. 
App. 429 (1995).  In this regard, the record contains an 
opinion from the veteran's treating physician which supports 
his claim and a VA medical opinion which does not.  The Board 
finds the VA medical opinion to be more probative.  Although 
the private physician reported that he had been the veteran's 
long-time physician, he did not offer a clinical basis upon 
which the opinion was based.  There is no indication that Dr. 
P. reviewed the veteran's service medical records or based 
his opinion on anything other than the veteran's reported 
history.  By way of contrast, the VA examiner carefully 
reviewed the medical records, examined the veteran and 
offered a basis for the opinion given.  The examiner reviewed 
the record a second time and addressed specific questions 
raised in the Board remand.  The Board places greater weight 
of probative value on the conclusions of the VA examiner than 
it does on the private physician's clinically unsupported 
statements. 

The Board acknowledges the statements by the veteran 
regarding his back and spine disabilities.  However, the 
veteran is a lay person, and as such, he does not have the 
expertise to opine regarding medical diagnosis or etiology.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992); Moray 
v. Brown, 5 Vet. App. 211 (1993).

In short, although the veteran maintains that he has back 
disabilities that are related to his service-connected knee 
disabilities, the preponderance of the competent medical 
evidence, as substantiated by clinical data, does not support 
his assertions.  

In determining whether service connection is warranted, the 
VA must determine whether the evidence supports the claim or 
is in relative equipoise, with the veteran prevailing in 
either event, or whether the preponderance of the evidence is 
against the claim, in which case service connection must be 
denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).  In this case, the Board finds that the 
preponderance of the evidence is against the claims of 
service connection.  The evidence in this case is not so 
evenly balanced so as to allow application of the benefit of 
the doubt rule.  38 U.S.C.A. § 5107;38 C.F.R. § 3.102.  The 
veteran's claims are denied.




ORDER

Entitlement to service connection for spondylolisthesis with 
bilateral pars defect is denied.

Entitlement to service connection for degenerative joint 
disease of the spine is denied.  


	                        
____________________________________________
	M. W. GREENSTREET
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


